Title: To Benjamin Franklin from Jonathan Shipley, 24 April 1783
From: Shipley, Jonathan
To: Franklin, Benjamin


Dear Sir
Bolton Street Ap: 24th 83
I feel ashamd & distressd when I think how long I have left your most obliging & valuable Letter unanswerd. Indeed great part of the time I have been under the deep affliction of parting with our eldest & most deserving Daughter to the distance of Bengal. I do not mean to depretiate the rest; but She had more of that domestick kindness & attention which You know how to value, & which an old Man wants & delights in. And tho’ Sr Wm Jones is a worthy & indeed a superior Man; yet so total a Seperation with only a bare distant possibility of meeting again is as deeply & as tenderly affecting, if I can judge truely of my own feelings as her Death itself would have been.
I have had a very agreable visit from your very respectable Nephew Mr. Williams. With a great tincture of Piety He seems to have preservd the old English Sense & Spirit, & Honesty, which the first Settlers exported in so large a quantity to America & have left an utter Scarcity of them here. You think too highly of us when You suppose that We have gaind Wisdom by all our misfortunes. We have discoverd many frauds & abuses; but corrected very few; & very little of the small savings We have made has been restord to the Publick. The old Rockingham Party, now headed by the D [Duke] of Portland are a set of upright respectable Men but they have an aversion to every thing that they call a change in the Constitution; & yet without some change there can be no improvement. You know too as well as I, that these honest Men whom I lookd upon as the hopes of their Country are united with Ld North & his meritorious Band, on condition that the latter shall share only in the profits without interfering in the measures of Government. But I own I tremble for the Event of a Union with Men, who protest against all Improvement, who think that Corruption is the main Spring of Government & that We have already weakend it too much; & from whom it would be folly to expect either good Faith or Moderation. How different is all this from the liberal Spirit with which your thirteen States have formd their Constitutions! availing themselves of the Lights & Experience of all former Times and Countries with the courage to hazard any great Trial that inventive Philosophy may suggest. My Mind looks with impatience & wonder towards the new Scenes that so many wise Institutions seem to promise; for I think that the Virtues & Understandings of Men are not only cultivated, but almost created by the Government they live under.
But these thoughts & a thousand more I hope soon to have the pleasure of discussing in free conversation with my dear & venerable friend. May your Stay with us be long; & after all your Labours & Triumphs may You find many days to enjoy repose at Twyford amidst your adopted Daughters in a Family that in affection is your own.
Your ever obligd & affectionate
J St Asaph
